Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
The following Non-Final office action is in response to application filed on 07/14/2021.
	Priority Date: FOR 03/05/2019]>[PCT/JP2020/007098].
Claim Status:
Pending claims : 1-12

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  (2A) If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, (2B) it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
Examples of abstract ideas grouping include: (a) Mental processes; (b) Certain methods of organizing human activities [ i. Fundamental Economic Practice; ii. Commercial or Legal Interaction; iii. Managing Personal behavior or Relations between People]; and (c) Mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).

Analysis is based on the new 2019 Patent Eligibility Guidance (2019 PEG).
[Step-1] The claims are directed to a method/system, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for Debt Settlement System and Method. 
[Step-2A] Prong 1:The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
The claim  recites the limitations of 
a settlement requesting … that has …; 
a settlement execution … that has …; and an electronic credit management … that manages electronic credits or debts, 
wherein the settlement requesting … issues a payment request in accordance with an electronic settlement medium, and the settlement execution … accepts the payment request in accordance with the settlement medium, 
causes the electronic credit management … to record the occurrence of a debt in accordance with the payment request, and transmits the settlement medium to a receiver.

The claimed method/system simply describes series of steps for Debt Settlement System and Method. 
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting one or more processors, user device and computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
[Step-2A]Prong 2:
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using one or more processors, user device and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible. The analysis above applies to all statutory categories of invention including independent claim 7.  
Furthermore, the dependent claims 2-6 and 8-12 do not resolve the issues raised in the independent claims. The dependent claims 2-6 and 8-12 are directed towards using…the settlement execution device by causing the electronic credit management device to record a debt for a value corresponding to the settlement medium, guarantees a value of the settlement medium; the settlement execution device in the case where the receiver cannot use the electronic credit management device, performs a discount by the settlement execution device; and the settlement requesting device notifies the settlement execution device of the payment request by writing the payment request to the distributed ledger.
These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under same rationale. 	
Accordingly, the dependent claims 2-6 and 7-12 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   

	Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over PATTON (US 2011/0276497 A1) in view of Dean et al (US 9,536,263 B1). 

	Ref claim 1, PATTON discloses  a settlement system, comprising: a settlement requesting device that has a processor and a memory; a settlement execution device that has a processor and a memory (para [0001]; via debt settlement programs, a method of internet debt settlement module or program [without settlement company or attorney]…[0006]; via a computer system/ a processor for executing program ,and  a memory for storing the program instructions…); and 
	an electronic credit management device that manages electronic credits or debts   (para[0014]; via the execution of program…to negotiate a debt of the individual directly with the creditors …[0016]; figs. 1-3; via a method of debt settlement described…), 
	wherein the settlement requesting device issues a payment request in accordance with an electronic settlement medium (para [0016]; via the computer system 12 or website… a correspondence module may be provided that contains proprietary letters and emails designed to generate the desired response based upon the type of treatment chosen by the user on each account…), and 	
	the settlement execution device accepts the payment request in accordance with the settlement medium (para [0019]; via the forms used entering the data into the database…from this page the creditor is allowed to accept the offer, decline or counter offer…), 
	causes the electronic credit management device to record the occurrence of a debt in accordance with the payment request (para [0021]; via the key component is the database…data stored…  all of the components of this method of internet debt settlement can be utilized via internet or intranet. The core components; the database and method utilized are the key to maintaining the structure of the data. Any of the correspondence could be altered to meet any consumer's individual needs…), and 
	[[ transmits the settlement medium to a receiver.]]  
PATTON  does not explicitly disclose the step to  transmit the settlement medium to a receiver.
However, Dean being in the same field of invention discloses the step to transmit the settlement medium to a receiver (Col. 5, lines 20-25; fig. 2; via the locator system 100..identify candidates for debt settlement …col.10, lines 35-60; via the locator system 100 provide debt settlement options to the requested entity 180…with a likelihood…may transmit eligibility likelihoods…debt settlement, and bankruptcy to the requesting entity [implied receiver]…).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the features mentioned by PATTON to include the disclosures as taught by Dean to facilitate to transmit settlement medium to receiver.
	Ref claim 2, PATTON discloses the settlement system according to claim 1, wherein the settlement execution device by causing the electronic credit management device to record a debt for a value corresponding to the settlement medium, guarantees a value of the settlement medium (para [0019]; via the forms used in entering the data into database…information required is the name, address, amount owed and the like…).  
	Ref claim 3, PATTON discloses the settlement system according to claim 1, wherein the settlement execution device in a case where the receiver cannot use the electronic credit management device, transmits the settlement medium to the receiver after assigning a guarantee by an operator of the settlement execution device (para [0019]; via the forms used in entering the data into database…information required is the name, address, amount owed and the like [implied guarantee by operator]…).    
	Ref claim 4, PATTON discloses the settlement system according to claim 3, wherein the settlement execution device in the case where the receiver cannot use the electronic credit management device, performs a discount by the settlement execution device and sets a remainder for the discount to a value of the settlement medium for the receiver para [0021]; via the key component is the database…data stored…  all of the components of this method of internet debt settlement can be utilized via internet or intranet. The core components; the database and method utilized are the key to maintaining the structure of the data. Any of the correspondence could be altered to meet any consumer's individual needs [implied discount]…),
	Ref claim 5, PATTON discloses the settlement system according to claim 1, wherein the settlement requesting device issues a liquidation request for the settlement medium, and the settlement execution device accepts the liquidation request, determines whether an operator of the settlement requesting device that has applied for the liquidation request, can use the electronic credit management device, and, in a case where the operator cannot use the electronic credit management device, sets an operator of the settlement execution device that has accepted the liquidation request as a guarantor, and makes a notification to an issuer of the settlement medium  (para [0021]; via the key component is the database…data stored…  all of the components of this method of internet debt settlement can be utilized via internet or intranet. The core components; the database and method utilized are the key to maintaining the structure of the data. Any of the correspondence could be altered to meet any consumer's individual needs…).
	Ref claim 6, PATTON discloses the settlement system according to claim 1, wherein the settlement requesting device and the settlement execution device share a distributed ledger that records delivery and acceptance of the settlement medium, and the settlement requesting device notifies the settlement execution device of the payment request by writing the payment request to the distributed ledger. (para [0021]; via the key component is the database…data stored…  all of the components of this method of internet debt settlement can be utilized via internet or intranet. The core components; the database and method utilized are the key to maintaining the structure of the data. Any of the correspondence could be altered to meet any consumer's individual needs…). 
Claim 7 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

Claim 8 is rejected as per the reasons set forth in claim 2

	Claim 9 is rejected as per the reasons set forth in claim 3
	Claim 10 is rejected as per the reasons set forth in claim 4
	Claim 11 is rejected as per the reasons set forth in claim 5
	Claim 12 is rejected as per the reasons set forth in claim 6

Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Patel et al (US 2014/0012683 A1) discloses Personalized Interactive Network Debt Management.
Mutsuhiro et al (WO 2014/04162 A1) discloses Settlement Service Support System and Settlement Service Support Method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, E-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

          

      /HATEM M ALI/
Examiner, Art Unit 3691




/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698